DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 11/19/2021, with respect to claims 21, 23-26 and 28-42 have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,694,223 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose or suggest:
“A method comprising:
receiving, by a client device of a user, a base media item from a server of a video streaming service, the base media item comprising a display area to be customized for the user to provide a transition between a first video to be played on the client device and at least one second video to be played next on the client device, wherein the base media item is initially absent information about the second video to be played next, wherein the first video and the at least one second video are sequentially related within a video series;
playing, by the client device, the first video on a display coupled to the client device;

determining, by the client device, the second video to be played next for the user based on the video series; and 
populating, by the client device, the display area of the base media item with metadata content that comprises the information about the second video to be played next;
receiving the second video from the server; and
presenting the base media item with the customized display area on the display coupled to the client device before playing the second video received from the server, wherein the customized display area is overlaid with the metadata content comprising the information about the second video” as in claim 21 and the similar language in the independent claims 30 and 37.
Claims 21, 23-26 and 28--42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426